

MGP Ingredients, Inc.
Executive Severance Plan
ARTICLE I
PURPOSE
This Executive Severance Plan has been established by the Company on February
12, 2020 (the "Effective Date") to provide Participants with the opportunity to
receive severance benefits in the event of certain terminations of employment.
The purpose of the Plan is to attract and retain qualified executives. The Plan
is intended to be a top hat welfare benefit plan under ERISA.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in ARTICLE II.
ARTICLE II 
DEFINITIONS
"ACA" has the meaning set forth in Section 4.01(c).
"Administrator" means the Compensation Committee duly authorized by the Board to
administer the Plan.
"Applicable Severance Multiplier" means:
      (a) two for any Participant who is the chief executive officer of the
Company; and
      (b) one for any Participant who is an executive officer of the Company
other than the chief executive officer.
"Benefit Continuation" has the meaning set forth in Section 4.01(c).
"Benefit Continuation Period" means:
     (a) for any Participant who is the chief executive officer of the Company,
the earliest of (i): the end of the twenty-four-month period following the date
on which the Participant's employment with the Company terminates; (ii) the date
on which the Participant becomes eligible to receive substantially similar
coverage from another employer; and (iii) the date the Participant is no longer
eligible to receive COBRA continuation coverage; and
     (b) for any Participant who is an executive officer of the Company other
than the chief executive officer, the earliest of (i): the end of the six-month
period following the date on which the Participant's employment with the Company
terminates; (ii) the date on which the Participant becomes eligible to receive
substantially similar coverage from another employer; and (iii) the date the
Participant is no longer eligible to receive COBRA continuation coverage.



--------------------------------------------------------------------------------



"Board" means the Board of Directors of the Company.
"Cause" means:
      (a) the Participant's willful failure to perform his or her duties (other
than any such failure resulting from incapacity due to physical or mental
illness);
      (b) the Participant's failure to comply with any valid and legal directive
of the Board or the person to whom the Participant reports;
      (c) the Participant's engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, materially injurious to the Company or its
affiliates;
      (d) the Participant's embezzlement, misappropriation or fraud, whether or
not related to the Participant's employment with the Company;
      (e) the Participant's conviction of or plea of guilty or nolo contendere
to a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Participant's ability to perform
services for the Company or results in reputational or financial harm to the
Company or its affiliates; or
      (f) the Participant's material violation of the Company's written policies
or codes of conduct, including written policies related to .discrimination,
harassment, performance of illegal or unethical activities, and ethical
misconduct.
(g) the Participant's engagement in conduct that brings or is reasonably likely
to bring the Company negative publicity or into public disgrace, embarrassment,
or disrepute.
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985.
"Code" means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.
"Company" means MGP Ingredients, Inc., a Kansas corporation, and any successor
thereto.
"Compensation Committee" means the Human Resources and Compensation Committee of
the Board.
"Effective Date" has the meaning set forth in ARTICLE I.
"Eligible Employee" means any full-time employee of the Company who is an
executive officer. Eligible Employees shall be limited to a select group of
management or highly compensated employees within the meaning of Sections 201,
301, and 404 of ERISA.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------



"Exchange Act" means the Securities and Exchange Act of 1934, as amended.
"Good Reason" means:
     (a) a material reduction in the Participant's base salary other than a
general reduction in base salary that affects all similarly situated executives
in substantially the same proportions;
     (b) a material reduction in the Participant's target annual bonus
opportunity;
     (c) a relocation of the Participant's principal place of employment by more
than 75 miles;
     (d) the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform the obligations under the Plan in the
same manner and to the same extent that the Company would be required to
perform, except where such assumption occurs by operation of law; or
     (e) a material, adverse change in the Participant's title, reporting
relationship, authority, duties or responsibilities (other than temporarily
while the Participant is physically or mentally incapacitated or as required by
applicable law).
The Participant cannot terminate his or her employment for Good Reason unless he
or she has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within 30 days
of the initial existence of such grounds and the Company has had at least 30
days from the date on which such notice is provided to cure such circumstances,
if curable. If the Participant does not terminate his or her employment for Good
Reason within 90 days after the first occurrence of the applicable grounds, then
the Participant will be deemed to have waived his or her right to terminate for
Good Reason with respect to such grounds.
"Participant" has the meaning set forth in Section 3.01.
"Person" has the meaning ascribed to it in Section 13(d)(3) of the Exchange Act.
"Plan" means this MGP Ingredients, Inc. Executive Severance Plan, as may be
amended and/or restated from time to time.
"Pro-Rata Bonus" has the meaning set forth in Section 4.01(b).
"Qualifying Termination" means the termination of a Participant's employment
either (a) by the Company without Cause; or (b) by the Participant for Good
Reason.
"Release" has the meaning set forth in Section 6.01(c).
"Severance" has the meaning set forth in Section 4.01(a).
"Severance Agreement" has the meaning set forth in Section 6.01(c).
"Specified Employee Payment Date" has the meaning set forth in Section 9.13(b).



--------------------------------------------------------------------------------



ARTICLE III 
PARTICIPATION
Section 3.01 Participants. The Administrator shall designate and provide written
notice to each Eligible Employee chosen by the Administrator to participate in
the Plan (each, a "Participant"). Appendix A of the Plan, as it may be updated
from time to time by the Administrator, shall at all times contain a current
list of Participants.
ARTICLE IV 
SEVERANCE
Section 4.01 Severance. If a Participant experiences a Qualifying Termination,
then, subject to ARTICLE VI, the Company will provide the Participant with the
following:
(a) Severance in an amount equal to the product of the Participant's Applicable
Severance Multiplier times the sum of the Participant's base salary in effect
immediately prior to the date of the Qualifying Termination ("Severance").
Subject to Section 9.13, Severance will be paid in substantially equal
installment payments over the one-year period following the Qualifying
Termination, payable in accordance with the Company's normal payroll practices,
but no less frequently than monthly, which payments in the aggregate are equal
to the Severance and which shall begin on the 61st day following the Qualifying
Termination;
(b) A prorated annual bonus equal to the product of (i) the annual short-term
incentive payment, if any, that the Participant would have earned for the entire
calendar year in which the Qualifying Termination occurs based on the level of
achievement of the applicable performance goals for such year; and (ii) a
fraction, the numerator of which is the number of days the Participant was
employed by the Company during the calendar year in which the Qualifying
Termination occurs and the denominator of which is the number of days in such
year (a "Pro-Rata Bonus").
Subject to Section 9.13, a Participant's Pro-Rata Bonus shall be paid on the
date that annual short-term incentive payments are paid to the Company's senior
executives, but in no event later than two-and-a-half (2 1/2) months following
the end of the calendar year in which the Qualifying Termination occurs; and
(c) During the Participant's Benefit Continuation Period, reimbursement for the
difference between the monthly COBRA premium paid by the Participant for himself
or herself and his or her eligible dependents and the monthly premium amount
paid by similarly situated active executives ("Benefit Continuation").
Notwithstanding the foregoing, if the Company's providing Benefit Continuation
under this Section 4.01(c) would violate the nondiscrimination rules applicable
to non-grandfathered plans, or would result in the imposition of penalties under
the Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of



--------------------------------------------------------------------------------



2010, and the related regulations and guidance promulgated thereunder (the
"ACA"), the Company shall reform this Section 4.01(c) in a manner as is
necessary to comply with the ACA. Subject to Section 9.13, Benefit Continuation
reimbursement shall be paid to the Participant on the tenth day of the month
immediately following the month in which the Participant timely remits the
premium payment.
ARTICLE V 
EQUITY AWARDS
Section 5.01 Equity Awards The Plan does not affect the terms of any outstanding
equity awards. The treatment of any outstanding equity awards shall be
determined in accordance with the terms of the Company equity plan or plans
under which they were granted and any applicable award agreements.
ARTICLE VI 
CONDITIONS
Section 6.01 Conditions A Participant's entitlement to any severance benefits
under ARTICLE IV and ARTICLE V will be subject to:
(a) the Participant experiencing a Qualifying Termination;
(b) the Participant executing a severance agreement (the "Severance Agreement")
to the reasonable satisfaction of the Company and such Severance Agreement
becoming effective and irrevocable within 60 days following the Participant's
Qualifying Termination. Any such Severance Agreement will include, without
limitation, (i) a release of claims in favor of the Company, its affiliates and
their respective officers and directors; (ii) non-solicitation,
non-disparagement, confidentiality and further cooperation provisions; and (iii)
non-competition provisions no more restrictive than those set forth in Appendix
B hereto; and
(c) with respect to Benefit Continuation only, the Participant timely and
properly electing continuation coverage under COBRA.
ARTICLE VII 
CLAIMS PROCEDURES
Section 7.01 Initial Claims. A Participant who believes he or she is entitled to
a payment under the Plan that has not been received may submit a written claim
for benefits to the Plan within 60 days after the Participant's Qualifying
Termination. Claims should be addressed and sent to:
MGP Ingredients, Inc.
100 Commercial Street



--------------------------------------------------------------------------------



Atchison, Kansas 66002
Attention: Human Resources and Compensation Committee
If the Participant's claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within 90 days after the
Administrator's receipt of the Participant's written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant's
claim will contain the following information:
(a) the specific reason or reasons for the denial of the Participant's claim;
(b) references to the specific Plan provisions on which the denial of the
Participant's claim was based;
(c) a description of any additional information or material required by the
Administrator to reconsider the Participant's claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d) a description of the Plan's review procedures and time limits applicable to
such procedures, including a statement of the Participant's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
Section 7.02 Appeal of Denied Claims. If the Participant's claim is denied and
he or she wishes to submit a request for a review of the denied claim, the
Participant or his or her authorized representative must follow the procedures
described below:
(a) Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than 60 days after
the Participant has received written notification of the denial.
(b) The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.
(c) The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.
(d) The review of the denied claim will take into account all comments,
documents, records and other information that the Participant



--------------------------------------------------------------------------------



submitted relating to his or her claim, without regard to whether such
information was submitted or considered in the initial denial of his or her
claim.
Section 7.03 Administrator's Response to Appeal. The Administrator will provide
the Participant with written notice of its decision within 60 days after the
Administrator's receipt of the Participant's written claim for review. There may
be special circumstances which require an extension of this 60-day period. In
any such case, the Administrator will notify the Participant in writing within
the 60-day period and the final decision will be made no later than 120 days
after the Administrator's receipt of the Participant's written claim for review.
The Administrator's decision on the Participant's claim for review will be
communicated to the Participant in writing and will clearly state:
(a) the specific reason or reasons for the denial of the Participant's claim;
(b) reference to the specific Plan provisions on which the denial of the
Participant's claim is based;
(c) a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records, and other information relevant to his or her claim for benefits; and
(d) a statement describing the Participant's right to bring an action under
Section 502(a) of ERISA.
Section 7.04 Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:
(a) no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b) in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.


Section 7.05 Arbitration. Subject to Section 7.04, any dispute, controversy or
claim arising out of or related to the Plan shall be submitted to and decided by
binding arbitration. Arbitration shall be administered exclusively by the
American Arbitration Association and shall be conducted consistent with the
rules, regulations and requirements thereof as well as any requirements imposed
by state law. Any arbitral award determination shall be final and binding.



--------------------------------------------------------------------------------



Section 7.06 Attorney's Fees. The Company and each Participant shall bear their
own attorneys' fees incurred in connection with any disputes between them.
ARTICLE VIII 
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 8.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:
(a) administer the Plan according to its terms and to interpret Plan provisions;
(b) resolve and clarify inconsistencies, ambiguities, and omissions in the Plan
and among and between the Plan and other related documents;
(c) take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;
(d) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;
(e) process and approve or deny all initial claims for benefits; and
(f) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Administrator shall
be given deference in the event the determination is subject to judicial review
and shall be overturned by a court of law only if it is arbitrary and
capricious.
Section 8.02 Amendment and Termination. The Company reserves the right to amend
or terminate the Plan at any time, by providing at least 90 days advance written
notice to each Participant; provided that no such amendment or termination that
has the effect of reducing or diminishing the right of any Participant will be
effective without the written consent of such Participant.
ARTICLE IX 
GENERAL PROVISIONS
Section 9.01 At-Will Employment. The Plan does not alter the status of any
Participant as an at-will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights



--------------------------------------------------------------------------------



of the Company to terminate the employment of any Participant at any time, with
or without Cause.
Section 9.02 Effect on Other Plans, Agreements, and Benefits. 
(a) Any severance benefits payable to a Participant under the Plan will be
reduced by any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or severance plan maintained by the
Company or any agreement between the Participant and the Company that provides
for severance benefits (unless the policy, plan, or agreement expressly provides
for severance benefits to be in addition to those provided under the Plan); and
(ii) any severance benefits payable to a Participant under the Plan will be
reduced by any severance benefits to which the Participant is entitled by
operation of a statute or government regulations.
(b) Any severance benefits payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.
Section 9.03 Mitigation and Offset. If a Participant obtains other employment
after a Qualifying Termination, such other employment will not affect the
Participant's rights or the Company's obligations under the Plan.
The Company's obligation to make the payments and provide the benefits required
under the Plan will not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense, or other rights that
the Company may have against the Participant.
Section 9.04 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid, and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.
Section 9.05 Headings and Subheadings. Headings and subheadings contained in the
Plan are intended solely for convenience and no provision of the Plan is to be
construed by reference to the heading or subheading of any section or paragraph.
Section 9.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Company other than as a general unsecured
creditor.



--------------------------------------------------------------------------------



Section 9.07 Successors. The Plan will be binding upon any successor to the
Company, its assets, its businesses or its interest, in the same manner and to
the same extent that the Company would be obligated under the Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Plan, the Company shall require any successor to the Company to expressly and
unconditionally assume the Plan in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. All payments and
benefits that become due to a Participant under the Plan will inure to the
benefit of his or her heirs, assigns, designees, or legal representatives.
Section 9.08 Transfer and Assignment. Neither a Participant nor any other person
shall have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under the Plan
prior to the date that such amounts are paid, except that, in the case of a
Participant's death, such amounts shall be paid to the Participant's
beneficiaries.
Section 9.09 Waiver. Any party's failure to enforce any provision or provisions
of the Plan will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.
Section 9.10 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of Kansas,
without regard to conflicts of law principles. Subject to Section 7.05, any
action or proceeding to enforce the provisions of the Plan will be brought only
in a state or federal court located in the state of Kansas, county of Atchison,
and each party consents to the venue and jurisdiction of such court. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
Section 9.11 Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Participant. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.
Section 9.12 Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
Section 9.13 Section 409A. 
(a) The Plan is intended to comply with Section 409A of the Code or an exemption
thereunder and shall be construed and administered in accordance with Section
409A of the Code. Notwithstanding any other provision of the Plan, payments
provided under the Plan may only be made upon an event and in a manner that
complies with Section 409A of the Code or an applicable exemption.



--------------------------------------------------------------------------------



Any payments under the Plan that may be excluded from Section 409A of the Code
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A of the Code to the
maximum extent possible. For purposes of Section 409A of the Code, each
installment payment provided under the Plan shall be treated as a separate
payment. Any payments to be made under the Plan upon a termination of employment
shall only be made upon a "separation from service" under Section 409A of the
Code. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under the Plan comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by a
Participant on account of non-compliance with Section 409A of the Code.
(b) Notwithstanding any other provision of the Plan, if any payment or benefit
provided to a Participant in connection with his or her Qualifying Termination
is determined to constitute "nonqualified deferred compensation" within the
meaning of Section 409A of the Code and the Participant is determined to be a
"specified employee" as defined in Section 409A(a)(2)(b)(i) of the Code, then
such payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Qualifying Termination or, if
earlier, on the Participant's death (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Participant's separation from service occurs shall be paid to
the Participant in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. Notwithstanding any other provision of the Plan,
if any payment or benefit is conditioned on the Participant's execution of a
Severance Agreement, the first payment shall include all amounts that would
otherwise have been paid to the Participant during the period beginning on the
date of the Qualifying Termination and ending on the payment date if no delay
had been imposed.
(c) To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (ii) any right to reimbursements or in-kind benefits under the Plan
shall not be subject to liquidation or exchange for another benefit.


